[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT            FILED
                          ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                 No. 06-11417                 JUNE 28, 2006
                             Non-Argument Calendar          THOMAS K. KAHN
                           ________________________             CLERK


                      D. C. Docket No. 04-01312-CV-5-IPJ

JESSIE MCDANIEL,
an individual and as Administrator
of the Estate of Roger Wayne McDaniel, deceased,

                                                             Plaintiff-Appellant,
                                      versus

CULLMAN COUNTY, AL,
a state entity by and through the Cullman
County Commission, as state entity,
TYLER RODEN,
Cullman County Sheriff, in his
individual capacity,
BRIAN BUEGLER,
Cullman County Jail Warden; Lt.,
Cullman County Jail Administrator, in
his individual capacity
JOHN KEYS,
Cullman County Jailer, Officer,
individual capacity,
                                                           Defendants-Appellees.
                            ________________________

                    Appeal from the United States District Court
                       for the Northern District of Alabama
                          _________________________

                                   (June 28, 2006)

Before CARNES, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

      Jessie McDaniel appeals from the district court’s grant of summary

judgment to defendants on wrongful death and § 1983 claims relating to the death

of his son, Roger Wayne McDaniel, in Alabama’s Cullman County Jail. We

understand Jessie McDaniel to raise three related but distinct arguments: first, that

the district court abused its discretion in admitting the testimony of Dr. Emily

Ward as an expert witness; second, that the district court’s ruling should be

reversed upon de novo review because Dr. Ward’s allegedly inadmissible expert

testimony was an essential basis for the court’s grant of summary judgment to

Defendants; and third, in the alternative, that Dr. Ward’s testimony was

inadmissible as hearsay to the extent it was factual rather than expert evidence.

      We agree with Jessie McDaniel that Dr. Ward’s testimony is properly

understood as expert testimony. But even if, as such, its admission constituted an

erroneous abuse of discretion, we may not reverse the district court’s related



                                           2
evidentiary ruling unless it resulted in “substantial prejudice.” Conroy v. Abraham

Chev.-Tampa, Inc., 375 F.3d 1228, 1232 (11th Cir. 2004). The only prejudice

allegedly suffered by Jessie McDaniel was the district courts’s reliance upon Dr.

Ward’s testimony in considering Defendants’ motion for summary judgment. That

testimony, however, did no more than confirm the otherwise unrefuted results of

an autopsy conducted by Alabama Department of Forensic Sciences. Having

presented no substantial evidence of his own, Jessie McDaniel cannot successfully

claim that he suffered prejudice from the admission or consideration of Dr. Ward’s

merely corroborative testimony.

       This same logic also explains why we cannot reverse the district court’s

summary judgment upon de novo review. The only basis for that request is the

district court’s admission and use of Dr. Ward’s testimony – which, again, simply

confirmed an otherwise uncontradicted finding on one of a number of questions

(the cause of Roger’s death) at issue in this case. It is therefore impossible that,

had Dr. Ward’s expert testimony been excluded, a genuine issue of material fact

would have remained to preclude summary judgment. Accordingly, the decision

of the district court is

AFFIRMED.




                                           3